PER CURIAM.
Appellant pled guilty to burglary after the trial court informed him that the court would not accept a nolo contendere plea. Because appellant’s “straight up” nolo plea was proper and authorized, the trial court should not have rejected the plea. See Boykin v. Garrison, 658 So.2d 1090 (Fla. 4th DCA), rev. denied, 664 So.2d 248 (Fla.1995). We will treat the plea as one of nolo contendere, and we affirm the remaining issue on the authority of Dennis v. State, 673 So.2d 881 (Fla. 1st DCA 1996). We remand the case to the trial court for correction of the judgment, which is affirmed as corrected.
MINER and LAWRENCE, JJ., and SMITH, Senior Judge, concur.